DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display System and Display Device for Rendering of a Virtual Object of a Departure Point” or a title more indicative of the claimed subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Transmission unit in claim 1, 5
Image recognition unit in claim 2, 3
Extraction unit in claim 7
**The transmission unit disclosed above has been interpreted as tied to the structure of a server device as disclosed in the originally filed specification at least in paragraphs [0006]. The image recognition unit disclosed above has been interpreted as tied to the structure of a GPU as disclosed in the originally filed specification at least in paragraphs [0047]. The extraction unit disclosed above has been interpreted as tied to the structure of a server device as disclosed in the originally filed specification at least in paragraphs [0053]. **

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 2, none of the cited prior art alone or in combination provides motivation to teach “wherein: the display device is mounted on a vehicle; the display unit is disposed to separate a plurality of seats in a vehicle cabin, and includes a first display surface and a second display surface, the first display surface and the second display surface being positioned back to back and each facing to a side of the vehicle cabin; the display device includes a first imager that captures an image of the vehicle cabin on the second display surface side, the image captured by the first imager being displayed on the first display surface, a second imager that captures an image of the vehicle cabin on the first display surface side, the image captured by the second imager being displayed on the second display surface, and an image recognition unit that performs image recognition on the image captured by each of the first imager and the second imager; and when the image recognition unit recognizes a person in the captured image, the display control unit generates the captured image in which an image region of the recognized person is replaced with the virtual object of the departure point to display the captured image on each of the first display surface and the second display surface”  as the references only teach vehicle display and image capture within the cabin of a vehicle, however the references fail to explicitly disclose the structure recited herein for partitioning seats within a vehicle cabin via a display surface combined with image recognition techniques for determining a person in an image captured for subsequently replacing them from the image captured, and then rendering on the partitioning display surface, in conjunction with the features of claim 1 with which it depends for transmitting character data associated with a facility of a departure point.
In regards to dependent claims 4-6, these claims depend from objected to claim 2, and thus is also objected to based on the same rationale as provided above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP 2014-020863 A, hereinafter referenced “Ozeki”) in view of Schmalstieg (US 2014/0321702 A1, hereinafter referenced “Sch”).


In regards to claim 1. Ozeki discloses a display system (Ozeki, paragraph [0001]) comprising: 
-a display device that is movable with a user and that includes a display unit and a display control unit (Ozeki, paragraph [0019]; Reference at [0019] discloses mobile terminal 20 (i.e. display device that is movable with user) including a display 52 and display control unit 72) configured to display, on the display unit, an augmented reality image in which an image of a virtual object is superimposed on scenery of a real world (Ozeki, paragraphs [0028]; Reference discloses the augmented reality image generation unit 68 generates an augmented reality (AR) image in which an image for performing route guidance is superimposed on a real-world image captured by the camera 50…in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image.); 
-and a server wirelessly connected to the display device (Ozeki, paragraph [0011]; Reference discloses The navigation server 10 and the mobile terminal 20 are communicably connected via, for example, a base station of a mobile phone or the Internet), wherein: 
-when a facility configured based on a specific theme is set as a departure point, the display device transmits facility information of the departure point to the server (Ozeki, paragraphs [0015]-[0017]; Reference at [0015] discloses the facility position information includes, for example, a facility ID, latitude and longitude, feature information, and the like. Note that the facility includes, for example, various objects such as signboards installed in the building in addition to the facility itself such as a building or a store (i.e. facility having specific theme). Paragraph [0016] discloses the route search request includes route search conditions such as a departure place, a destination place, and a waypoint. Paragraph [0017] discloses the route information providing unit 38 can receive a map acquisition request including the type, center position, scale, size, and the like of the map to be displayed from the mobile terminal 20, and acquire map information corresponding to the request from the map information storage unit 32); 
-and the server includes a storage unit that stores information Ozeki, paragraphs [0015]-[0016]; Reference at [0015] discloses the facility position information storage unit 34 stores facility position information that is position information of various facilities the facility position information includes, for example, a facility ID, latitude and longitude, feature information, and the like. Note that the facility includes, for example, various objects such as signboards installed in the building in addition to the facility itself such as a building or a store (i.e. facility having specific theme). Paragraph [0016] discloses the route search request includes route search conditions such as a departure place (i.e. departure point), a destination place, and a waypoint., 
-and a transmission unit that transmits, to the display device, image data Ozeki, paragraphs [0028] and [0029]; Reference at [0028] discloses in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image. Paragraph [0029] discloses the augmented reality image generation unit 68 can control the position at which the character 100 is displayed in accordance with the current position of the user or the user operation. For example, the augmented reality image generation unit 68 may display the character 100 at a position on the route that is separated from the current position by a predetermined distance).  
Ozeki does not explicitly disclose but Sch teaches
-(stores information) on a character set (Sch, paragraph [0127]; Reference discloses in some embodiments, storage 660 may comprise one or more databases that may hold information pertaining to an environment, including 3D models, keyframes, information pertaining to virtual objects, etc. In some embodiments, information in the databases may be read, used and/or updated by processing units 650 during various computations. The virtual objects pertaining to the environment interpreted as stored information on a character set)
Ozeki and Sch are combinable because they are in the same field of endeavor regarding mobile terminal mixed reality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the portable navigation device features of Ozeki to include the diminished and mediated reality features of Sch in order to provide the user with a system that allows for user navigation via augmented reality as taught by Ozeki while incorporating the diminished and med affordance features of Sch in order to provide techniques for tracking objects via a mobile device and allowing for the replacement of objects within an image via image processing thus enhancing the quality of rendered mixed reality images for an optimal user experience, applicable to improving the augmented reality features as taught in Ozeki. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP 2014-020863 A) in view of Schmalstieg (US 2014/0321702 A1) as applied to claim 1 above, and further in view of Haley (US 2016/0224827 A1, hereinafter referenced “Haley”).

In regards to claim 3. Ozeki in view Sch teach the display system according to claim 1, 
Ozeki does not explicitly disclose but Sch teaches


-the display device includes an imager that captures an image of scenery outside the vehicle (Sch, paragraph [0036]; Reference discloses in some embodiments, cameras 110 may include multiple cameras, front and/or rear-facing cameras…may capture a series of still and/or video image frames of an environment and send the captured image frames to processor 150), 
-

-the display control unit generates the captured image in which an image region of the recognized person is replaced with the virtual object Sch, paragraph [0050]; Reference discloses in some embodiments, MS 100 may be capable of performing MR such as mediated reality, where a real object may seamlessly replaced by a virtual one. For example, as shown in FIG. 2C, in mediated reality image 196, object 193—a stack of books in image 192—has been replaced virtual potted plant object 197 in image 196. Replacement of one virtual object for a real object interpreted as analogous to replacement of the recognized person with a virtual object.).  
Sch does not explicitly disclose 
-(virtual object) of the departure point (However, the primary reference Ozeki at paragraphs [0028]-[0029] discloses in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image. The augmented reality image generation unit 68 can control the position at which the character 100 is displayed in accordance with the current position of the user or the user operation. For example, the augmented reality image generation unit 68 may display the character 100 at a position on the route that is separated from the current position by a predetermined distance).
Ozeki and Sch does not disclose but Haley teaches
-wherein: the display device is mounted on a vehicle (Haley, paragraphs [0024] and [0025]; Reference at [0024] discloses as shown in FIG. 1, the teleproctor 21 includes a camera 29 mounted on a base that includes electronic circuitry. Paragraph [0025] discloses the base may be adhered to the windshield 15 near the rear view mirror); 
-the display unit is attached to a vehicle window and includes a display surface facing an interior of a vehicle cabin (Haley, paragraphs [0025] and [0030]; Reference at [0025] discloses the base may be adhered to the windshield 15 near the rear view mirror. Paragraph [0030] discloses the teleproctor 21 is programmed to learn the necessary recognition details automatically after the teleproctor is installed. Facial image and eye position recognition methods are well known. Performing facial image recognition via the device being mounted toward the driver implies the display surface facing an interior of a vehicle cabin); 
-and an image recognition unit that performs image recognition on the image captured by the imager (Haley, paragraph [0026]; Reference discloses the teleproctor includes an image processor circuit 28 which is programmed to use image recognition to determine: (a) Is the camera pointed at a face recognized as a pre-listed driver?) ; 
-and when the image recognition unit recognizes a person in the captured image (Haley, paragraph [0026]; Reference discloses the teleproctor includes an image processor circuit 28 which is programmed to use image recognition to determine: (a) Is the camera pointed at a face recognized as a pre-listed driver?), 
Ozeki and Sch are combinable because they are in the same field of endeavor regarding mobile terminal mixed reality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the portable navigation device features of Ozeki to include the diminished and mediated reality features of Sch in order to provide the user with a system that allows for user navigation via augmented reality as taught by Ozeki while incorporating the diminished and med affordance features of Sch in order to provide techniques for tracking objects via a mobile device and allowing for the replacement of objects within an image via image processing thus enhancing the quality of rendered mixed reality images for an optimal user experience, applicable to improving the augmented reality features as taught in Ozeki. 
Ozeki and Haley are also combinable because they are in the same field of endeavor regarding application of image processing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the portable navigation device features of Ozeki, in view of the diminished and mediated reality features of Sch, to include the camera driver identification features of Haley in order to provide the user with a system that allows for user navigation via augmented reality as taught by Ozeki while incorporating the diminished and med affordance features of Sch in order to provide techniques for tracking objects via a mobile device and allowing for the replacement of objects within an image via image processing thus enhancing the quality of rendered mixed reality images. Further incorporating the camera driver identification features of Haley allows  for use of facial recognition features to identify a driver and their corresponding behaviors to monitor and reduce driving risk and danger, applicable to mobile device image processing features such as those taught in Ozeki and Sch. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 2016/0224827 A1) in view of Ozeki (JP 2014-020863 A)  in further view of Schmalstieg (US 2014/0321702 A1, hereinafter referenced “Sch”)

In regards to claim 7. Haley discloses a display device mounted on a vehicle (Haley, paragraphs [0024] and [0025]; Reference at [0024] discloses as shown in FIG. 1, the teleproctor 21 includes a camera 29 mounted on a base that includes electronic circuitry. Paragraph [0025] discloses the base may be adhered to the windshield 15 near the rear view mirror), the display device comprising: 
-a storage unit that stores information Ozeki, paragraphs [0015]-[0016]; Reference at [0015] discloses the facility position information storage unit 34 stores facility position information that is position information of various facilities the facility position information includes, for example, a facility ID, latitude and longitude, feature information, and the like. Note that the facility includes, for example, various objects such as signboards installed in the building in addition to the facility itself such as a building or a store (i.e. facility having specific theme). Paragraph [0016] discloses the route search request includes route search conditions such as a departure place (i.e. departure point), a destination place, and a waypoint) ; 
-an extraction unit that extracts Ozeki, paragraphs [0028] and [0029]; Reference at [0028] discloses in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image. Paragraph [0029] discloses the augmented reality image generation unit 68 can control the position at which the character 100 is displayed in accordance with the current position of the user or the user operation. For example, the augmented reality image generation unit 68 may display the character 100 at a position on the route that is separated from the current position by a predetermined distance); 
-a display unit including a display surface facing an interior of a vehicle cabin (Haley, paragraphs [0025] and [0030]; Reference at [0025] discloses the base may be adhered to the windshield 15 near the rear view mirror. Paragraph [0030] discloses the teleproctor 21 is programmed to learn the necessary recognition details automatically after the teleproctor is installed. Facial image and eye position recognition methods are well known. Performing facial image recognition via the device being mounted toward the driver implies the display surface facing an interior of a vehicle cabin); 
-and a display control unit that is configured to display, on the display unit (Ozeki, paragraph [0019]; Reference at [0019] discloses mobile terminal 20 (i.e. display device) including a display 52 and display control unit 72), an augmented reality image in which an image of the virtual object of the departure point is superimposed on scenery of a real world (Ozeki, paragraphs [0028]; Reference discloses the augmented reality image generation unit 68 generates an augmented reality (AR) image in which an image for performing route guidance is superimposed on a real-world image captured by the camera 50…in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image.).
Haley does not disclose but Ozeki teaches
-a storage unit that stores information Ozeki, paragraphs [0015]-[0016]; Reference at [0015] discloses the facility position information storage unit 34 stores facility position information that is position information of various facilities the facility position information includes, for example, a facility ID, latitude and longitude, feature information, and the like. Note that the facility includes, for example, various objects such as signboards installed in the building in addition to the facility itself such as a building or a store (i.e. facility having specific theme). Paragraph [0016] discloses the route search request includes route search conditions such as a departure place (i.e. departure point), a destination place, and a waypoint) ; 
-an extraction unit that extracts Ozeki, paragraphs [0028] and [0029]; Reference at [0028] discloses in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image. Paragraph [0029] discloses the augmented reality image generation unit 68 can control the position at which the character 100 is displayed in accordance with the current position of the user or the user operation. For example, the augmented reality image generation unit 68 may display the character 100 at a position on the route that is separated from the current position by a predetermined distance); 
-and a display control unit that is configured to display, on the display unit (Ozeki, paragraph [0019]; Reference at [0019] discloses mobile terminal 20 (i.e. display device) including a display 52 and display control unit 72), an augmented reality image in which an image of the virtual object of the departure point is superimposed on scenery of a real world (Ozeki, paragraphs [0028]; Reference discloses the augmented reality image generation unit 68 generates an augmented reality (AR) image in which an image for performing route guidance is superimposed on a real-world image captured by the camera 50…in the AR image illustrated in FIG. 3(B), the image of the character 100 (i.e. virtual object) is superimposed on the real-world image.).
Haley and Ozeki does not explicitly disclose but Sch teaches
-a character set (Sch, paragraph [0127]; Reference discloses in some embodiments, storage 660 may comprise one or more databases that may hold information pertaining to an environment, including 3D models, keyframes, information pertaining to virtual objects, etc. In some embodiments, information in the databases may be read, used and/or updated by processing units 650 during various computations. The virtual objects pertaining to the environment interpreted as stored information on a character set)
Haley and Ozeki are combinable because they are in the same field of endeavor regarding application of image processing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the camera driver identification features of Haley to include the portable navigation device features of Ozeki in order to provide the user with a system in which camera driver identification features allow for use of facial recognition features to identify a driver and their corresponding behaviors to monitor and reduce driving risk and danger as taught by Haley while incorporating the portable navigation device features of Ozeki to allow for use of user navigation via augmented reality where characters can be placed into the map to indicate various positions of travel regarding destinations and facilities for a more convenient user experience, applicable to improving the in vehicle portable device as taught in Haley. 
Haley and Sch are also combinable because they are in the same field of endeavor regarding application of image processing techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the camera driver identification features of Haley, in view of the portable navigation device features of Ozeki, to include the diminished and mediated reality features of Sch in order to provide the user with a system in which camera driver identification features allow for use of facial recognition features to identify a driver and their corresponding behaviors to monitor and reduce driving risk and danger as taught by Haley while incorporating the portable navigation device features of Ozeki to allow for use of user navigation via augmented reality where characters can be placed into the map to indicate various positions of travel regarding destinations and facilities. Further incorporating the diminished and med affordance features of Sch allows for the replacement of objects within an image via image processing thus enhancing the quality of rendered mixed reality images for an optimal user experience, applicable to improving the image processing features as taught in Haley and Ozeki. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619